DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.
 
Response to Amendment
Claims 1 and 12-13 are currently amended. 
Claims 1-13 are currently pending and examined below. 

Claim Objections
Claim 1 objected to because of the following informalities: Claim 1 recites “comparing said current location based on said global positioning with a business location of said business subscriber and a to obtain a proximity” in lines 19-20. The Examiner interprets this as a typographical error. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-13 is/are directed towards a statutory category they are directed to either a process, machine, manufacture, or composition of matter (Step 1, Yes). 
Claim 1 recites, in part, the limitations of A method for […] payment by a personal subscriber to a business subscriber […], the method comprising: […] determining a current location […]; storing data of said at least one personal subscriber and rebate parameters of said at least one business subscriber; […] obtaining a current location […] from said personal subscriber […]; comparing said current location with a business location of said business subscriber and a to obtain a proximity of said personal subscriber to said business location, and comparing said proximity with a series of predetermined thresholds; obtaining a social network identity from said personal subscriber, and using said identity to obtain an influence metric indicative of an influence level  of said personal subscriber on said social networks, said influence metric being obtained from a group of parameters comprising an amount of content posted on said social networks, a number of connections with other users on said social networks, said group of parameters being obtained by collecting social networking activity data of said personal subscriber; […] utilizing, said proximity and said influence metric to calculate a personal rebate for a new transaction with said business subscriber based on said personal subscriber data, and modifying said calculated personal rebate based on said […] obtained current location and a smallest one of said series of predetermined thresholds that is met by said proximity; and notifying said personal subscriber of said modified personal rebate, thereby to provide a […] location-dependent transaction. The above limitations set forth or describe the abstract idea in claim 1. The Examiner notes that the specific limitations that describe or set forth the abstract idea in Step 2A Prong 1 can be identified either individually or in combination (see p. 54 of 2019 Revised Patent Subject Matter Eligibility Guidance).
Under the broadest reasonable interpretation, the claims recites limitations that can be practically performed in the human mind or by a human using pen and paper. The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The Examiner also notes that “both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the additional elements identified below do not take the claims out of the mental process grouping. Thus, the claims recite a mental process. 
The claims also recite limitations that are considered mathematical calculations at least because the claims calculate a personal rebate and determine an influence metric. The Examiner notes that “[t]here is not particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word ‘calculating’ in order to be considered a mathematical calculation. For example, a step of ‘determining’ a variable or number using mathematical methods or ‘performing’ a mathematical operation may also be considered mathematical calculation when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation” (see p. 4 of the October 2019 Update: Subject Matter Eligibility).
The claims also recite limitations that are considered a fundamental economic principle or practice (e.g., relating to commerce and economy), commercial interactions, advertising, marketing or sales activities or behaviors, business relations, managing personal behavior or relationships or interactions between people. The Examiner notes that certain activity between a person and a computer may fall within the certain methods of organizing human activity grouping (see p. 5 of the October 2019 Update: Subject Matter Eligibility). 
Therefore, the claims fall under the following enumerated groupings of abstract ideas: mathematical concepts (e.g., mathematical relationships, mathematical formulas or equations, or mathematical calculations), mental processes (e.g., concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)), and/or certain methods of organizing human activity (e.g., fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) (Step 2A, Prong 1, Yes). 
Claim 1 recites the additional element(s) of “electronic,” “an electronic network,” “electronically connecting a personal subscriber to carry out two-way networked communication via said electronic network, said connecting being via a personal subscriber processing device, the personal subscriber processing device comprising location ability […], said location ability comprising global positioning using the global positioning system (GPS) and using a global positioning unit with the personal subscriber processing device,” “based on global positioning”, “electronically connecting a business subscriber for two-way networked electronically communication using a business subscriber payment terminal,” “GPS”, “real-time”, “electronically connecting a rebate server accessible via the Internet, the rebate server being coupled to at last one social media network.” The additional element(s) of  “an electronic network,” “electronically connecting a personal subscriber to carry out two-way networked communication via said electronic network, said connecting being via a personal subscriber processing device, the personal subscriber processing device comprising location ability […], said location ability comprising global positioning using the global positioning system (GPS) and using a global positioning unit with the personal subscriber processing device,” “based on global positioning”, “electronically connecting a business subscriber for two-way networked electronically communication using a business subscriber payment terminal,” “GPS”, “electronically connecting a rebate server accessible via the Internet, the rebate server being coupled to at last one social media network” are recited at a high level of generality, and under the broadest reasonable interpretation are generic processor(s) and/or generic computer component(s) that perform generic computer functions. The generic processor and/or generic computer component limitation(s) are no more than mere instructions to apply the exception using a generic computer component. The additional element(s) of “an electronic network,” “electronically connecting a personal subscriber to carry out two-way networked communication via said electronic network, said connecting being via a personal subscriber processing device, the personal subscriber processing device comprising location ability […], said location ability comprising global positioning using the global positioning system (GPS) and using a global positioning unit with the personal subscriber processing device,” “based on global positioning”, “electronically connecting a business subscriber for two-way networked electronically communication using a business subscriber payment terminal,” “GPS”, “real-time”, “electronically connecting a rebate server accessible via the Internet, the rebate server being coupled to at last one social media network” are merely used as tools, in their ordinary capacity, to perform the abstract idea. The additional elements of “electronic,” “an electronic network,” “electronically connecting a personal subscriber to carry out two-way networked communication via said electronic network, said connecting being via a personal subscriber processing device, the personal subscriber processing device comprising location ability […], said location ability comprising global positioning using the global positioning system (GPS) and using a global positioning unit with the personal subscriber processing device,” “electronically connecting a business subscriber for two-way networked electronically communication using a business subscriber payment terminal,” “GPS”, “real-time”, “electronically connecting a rebate server accessible via the Internet, the rebate server being coupled to at last one social media network” amount to adding the words “apply it” with the judicial exception. Merely implementing an abstract idea on generic computers and/or generic computer components does not add integrate the judicial exception or amount significantly more similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. Using a computer to take data, compute a result, and return the result to a user amounts to electronic data query and retrieval—some of the most basic functions of a computer. “[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent eligible subject matter" (see pp 10-11 of FairWarning IP, LLC. v. Iatric Systems, Inc. (Fed. Cir. 2016)). The additional elements of “electronic,” “an electronic network,” “electronically connecting a personal subscriber to carry out two-way networked communication via said electronic network, said connecting being via a personal subscriber processing device, the personal subscriber processing device comprising location ability […], said location ability comprising global positioning using the global positioning system (GPS) and using a global positioning unit with the personal subscriber processing device,” “based on global positioning”, “electronically connecting a business subscriber for two-way networked electronically communication using a business subscriber payment terminal,” “GPS”, “real-time”, “electronically connecting a rebate server accessible via the Internet, the rebate server being coupled to at last one social media network” also amount to generally linking the use of the abstract idea to a particular technological environment or field of use. The type of information being manipulated (e.g., “electronic”) does not impose meaningful limitations or render the idea less abstract. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not integrate the judicial exception into a practical application or add significantly more. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A Prong 2, No). 
In Step 2B, the additional elements also do not amount to significantly more for the same reasons set forth with respect to Step 2A Prong 2. The Examiner notes that revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, unless an Examiner had previously concluded under revised Step 2A that an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B (see 2019 Revised Patent Subject Matter Eligibility Guidance). Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application or amount to significantly more because they do not impose any meaningful limits on practicing the abstract idea (Step 2B, No). 
Claims 2-11 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., mathematical concepts, certain methods of organizing human activities and/or mental processes). Claims 2-11 do not recite any additional elements other than those recited in claim 1. Therefore, for the same reasons set forth with respect to claim 1, claims 2-11 also do not integrate the judicial exception into a practical application or amount to significantly more. 
Claim 12 recites, in part, the limitations of […] payment by a personal subscriber to a business subscriber, […] storing data of at least one personal subscriber and rebate parameters of at least one business subscriber; […] obtain a current location […], a proximity of said personal subscriber to a location associated with said business subscriber, and a social network identity of said personal subscriber, said social network identity allowing gathering of social network usage data of said personal subscriber, said usage data enabling calculation of an influence metric indicative of an influence level of said personal subscriber on said social networks, said influence metric being obtained from a group of parameters comprising an amount of content posted on said social networks, a number of connections with other users on said social networks and a number of interactions with said other users on said social networks, […] combine said current location and said proximity with said influence metric to calculate a personal rebate for a new transaction with said business subscriber based on said personal subscriber data and said rebate parameters for said personal subscriber, said combining comprises comparing said proximity with a series of distance thresholds to find a smallest threshold met by said proximity. The above limitations set forth or describe the abstract idea in claim 12.  For the same reasons set forth with respect to claim 1, claim 12 also recite an abstract idea in Step 2A Prong 1. The Examiner notes that the specific limitations that describe or set forth the abstract idea in Step 2A Prong 1 can be identified either individually or in combination (see p. 54 of 2019 Revised Patent Subject Matter Eligibility Guidance).
Claim 12 recites the additional elements of “A system […], the system comprising: a personal subscriber processing device; a business subscriber payment terminal; a rebate server accessible via the Internet and coupled to at least one social media network; a system database connected to said rebate server […]; a mobile telephony device of personal subscriber  configured for two-way electronic network communication between said personal subscriber processing device and said rebate server; a GPS system in said personal subscriber processing device; a mobile telephony device of said business subscriber, for two-way communication between said business subscriber payment terminal and said rebate server; and a processor associated with said rebate server, the processor configured to.” However, for the same reasons set forth with respect to claim 1, claim 12 also does not integrate the judicial exception into a practical application or amount to significantly more. 
Claim 13 recites, in part, the limitations of […] for payment by a personal subscriber to a business subscriber […] storing data of at least one personal subscriber and rebate parameters of at least one business subscriber; […] determine […] that said personal subscriber is at a predetermined location, to obtain a proximity to a location associated with said business user […], to compare said proximity with a series of thresholds to find a smallest threshold met by said proximity, and to obtain personal subscriber social network identity information, and from a combination of said smallest threshold met and said social network identity information to determine that said personal subscriber is publishing information relevant to said predetermined location or to said business subscriber on said social network, […] further configured based on said determination, to calculate a personal rebate for a new transaction with said business subscriber based on said personal subscriber data and said rebate parameter for said personal subscriber. The above limitations set forth or describe the abstract idea in claim 13. For the same reasons set forth with respect to claim 1, claim 13 also recite an abstract idea in Step 2A Prong 1. The Examiner notes that the specific limitations that describe or set forth the abstract idea in Step 2A Prong 1 can be identified either individually or in combination (see p. 54 of 2019 Revised Patent Subject Matter Eligibility Guidance).
Claim 13 recites the additional elements of “A system […], the system comprising: a personal subscriber processing device; a business subscriber payment terminal; a rebate sever accessible via the Internet and coupled to at least one social media network; a system database connected to said rebate server […] a mobile telephony device of said personal subscriber, said mobile telephony device of said personal subscriber being configured for networked two-way electronic communications between said personal subscriber processing device and said device server; a GPS system in said personal subscriber processing device; a mobile telephony device of said business subscriber, said mobile telephony device of said business subscriber being configured for networked two-way communication between said business subscriber payment terminal and said rebate sever; and a processor associated with said rebate server configured to.” However, for the same reasons set forth with respect to claim 1, claim 13 also does not integrate the judicial exception into a practical application or amount to significantly more. 

		
Prior Art
The Examiner notes that after an exhaustive search on the claims as currently amended, the claims still overcome prior art rejections. The closest prior art found to date are the following: 
a.	Isaac (US 2013/0282440 A1) discloses the concept of receiving a request for purchase of a product, determining an influence of social networking contacts associated with the customer, and calculating a modification to a baseline price on the influence of the social networking contacts, and outputting the modified price to the customer. However, this reference was published after the effective filing date of the instant applicant. 
b.	Roeding et al. (US 2011/0028160 A1) discloses the concept of detecting a presence of a mobile phone within an enclosed space, transmitting information relating to the presence to a server to process a reward based on the presence, and a user of the mobile phone receiving from the server information relating to the reward. 
c.	Gemmell et al. (US 2011/0320250 A1) discloses the concept of tracking acceptances of an offer to users of a social group. 
d.	Christianson et al. (US 2008/0140506 A1) discloses the concept of recruiting, enrolling, and scoring of influential members of social groups. 
e.	Benmbarek (US 2011/0307307 A1) discloses the concept of transmitting social influence messages from influencers who have checked into a business location or into a general location. 
f.	Gillenson et al. (US 2010/0250359 A1) discloses the concept of creating, deploying, transferring, clearing, managing, redeeming, and reporting on the use of electronic coupons or virtual electronic rebates and permitting individuals and groups within one or more social communications networks to participate in and transmit information to other users about their activities related to the electronic coupons or virtual electronic rebates. 
g.	Lurie (US 2010/0312649 A1) discloses the concept of distributing targeted messages to users in order to encourage passive and/or active influence to other users. 
h.	MirrokniBanadaki et al. (US 2009/0307073 A1) discloses the concept of identifying potential buyers of a product and determining a price to offer the product that considers the influence of the buyer and an overall revenue from the sale of the product to the potential buyers. 

Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive. In the Remarks, Applicant argues: 

Argument A: “However the claim defines more than conventional use of a GPS location. The GPS location is not used in isolation. Rather the location of the business is also obtained, and the two are compared to give a proximity. Then the proximity is compares with a series of threshold. Then then the nature of the transaction is modified based on the smallest of the thresholds that is met according to the real time determined proximity. This series of operations, obtaining a proximity between a mobile user and a fixed business, then comparing the proximity with a sequence of thresholds and then modifying a transaction according to the smallest threshold that is met, is not conventional use of GPS data by a conventional computer. Should the Examiner believe that such a sequence of operations was a conventional use of the GPS data at the time of filing the application then the Examiner is invited to find prior art that supports such an assertion. […] Finding a proximity based on GPS data, and then comparing the proximity with a series of thresholds to find a smallest threshold that is met, is exactly the modification of the GPS data that is sought in MPEP example 4. […] Accordingly it is believed that all the claims containing patentable subject matter and are allowable.” 

	In response, the Examiner respectfully disagrees. As explained above, the newly added limitations (excluding the limitation “based on said global positioning”) are part of the abstract idea. The GPS is addressed in Steps 2A Prong 2 and in Step 2B as additional elements. The GPS as claimed is being used as a tool, in its ordinary capacity, to perform the abstract idea. There is no indication from the claims or specification that the claimed invention provides an improvement to the GPS as did the claimed invention in Example 4. 
	With regard to the argument that the limitations are not well-understood, routine, and conventional activity, the Examiner respectfully disagrees. The Office Action does not take the position that any of the additional elements amount to adding insignificant extra-solution activity that would also require an analysis in Step 2B to determine whether they are also well-understood, routine, and conventional activity. Additionally, “the relevant inquiry is not whether the claimed invention as a whole is unconventional or non-routine" see p. 16 of BSG Tech LLC v. BuySeasons, Inc. (Fed. Cir. 2018). 
Unlike in DDR in which the claimed invention solved the business challenge of retaining website visitors that is particular to the Internet, here the claimed invention amounts to merely reciting the performance of a business practice along with the requirement to perform it on the Internet. The claimed invention here is not necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks. “We caution, however, that not all claims purporting to address Internet-centric challenges are eligible for patent” (see p. 22 of DDR Holdings, LLC v. Hotels.com, L.P. (Fed. Cir. 2014)). The claims here are ineligible because their innovation is an innovation in ineligible subject matter. The advance lies entirely in the realm of the abstract idea.
Also, unlike in Bascom in which the particular arrangement of known elements provided a technical improvement over prior art ways of filtering content, here looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer, improves any other technology or technical field, applies or uses the judicial exception to effect a particular treatment or prophylaxis for disease or medical condition, applies the judicial exception with, or by use of a particular machine, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claims as a whole is more than a drafting effort designed to monopolize the exception. Their collective functions merely provide generic computer implementation. The claims at issue do not require any non-conventional computer, network or display components, or even a non-conventional and non-generic arrangement of known conventional pieces. The claims at issue merely call for the performance of the claimed invention on a set of generic computer components and display devices. Using a computer to take data, compute a result, and return the result to a user amounts to electronic data query and retrieval—some of the most basic functions of a computer. 
The Examiner notes that judicial exceptions are still exceptions despite their novelty, and that questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo, as explained by the Federal Circuit in OIP and Sequenom. Moreover, while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. 
	Therefore, the claims do not integrate the judicial exception into a practical application, nor do they amount to significantly more. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAM REFAI/Primary Examiner, Art Unit 3681